                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DISTRICT


APRIL MALONE and
CELITRIA WATSON,

       Plaintiffs,

v.                                                            No. 2:18-cv-02201-MSN-tmp

SHELBY COUNTY; PAUL HAGERMAN,
Assistant District Attorney, Individually
and in his Official Capacity; AUSTIN
SCHOLEFIELD, Individually and in his
Official Capacity; CHRIS SCRUGGS,
Individually and in his Official Capacity;
CITY OF MEMPHIS; OFFICER
THURMOND RICHARDSON,
Individually and in his Official Capacity;
OFFICER JONATHAN OVERLY,
Individually and in his Official Capacity;
and OFFICER WILLIAM ACRED,
Individually and in his Official Capacity,

       Defendants.


                     ORDER ADOPTING REPORT AND RECOMMENDATION


       Before the Court is the Magistrate Judge’s Report and Recommendation on Defendant

Shelby County’s Motion for Judgment on the Pleadings, filed February 4, 2019 (“Report”). (ECF

No. 69.) The Report recommends that Shelby County’s motion be granted.

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 Fed.Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he
district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

       The deadline to object to the Report has passed, and Plaintiff has filed no objections. The

Court has reviewed the Report for clear error and finds none. For the foregoing reasons, the Court

ADOPTS the Report and GRANTS Defendant Shelby County’s Motion for Judgment on the

Pleadings, dismissing this civil action as to the County.

       IT IS SO ORDERED, this 21st day of February, 2019.

                                              s/ Mark S. Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                                 2
